Citation Nr: 1743907	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  12-23 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to January 30, 2012, and in excess of 20 percent from January 30, 2012 onward for a thoracolumbar spine disability.

2.  Entitlement to an initial compensable rating prior to April 10, 2011, and in excess of 10 percent thereafter for radiculopathy of the right lower extremity.

3.  Entitlement to an initial compensable rating prior to April 10, 2011, and in excess of 10 percent thereafter for radiculopathy of the left lower extremity.


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney at Law



ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2003 to August 2003.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

These claims were previously before the Board in November 2015.  The Board dismissed a nonservice-connected pension claim. At that time, the Board also remanded the remaining claims for additional development.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is warranted.

In Correia v. McDonald, the United States Court of Appeals for Veterans Claims (Court) held that to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of 38 C.F.R. § 4.59.  The final sentence of section 4.59 directs that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  

During the pendency of the appeal for the Veteran's thoracolumbar spine disability, he has undergone VA examinations in January 2012 and April 2016.  However, closer inspection of those examinations shows that they do not include all of the required testing pursuant to § 4.59 and Correia.  The January 2012 VA examination provided range of motion values, but it is not apparent whether pain during active and passive motion was described, or whether pain on weight-bearing was observed.  Similarly, the April 2016 VA examination also provided range of motion values, but also it is not apparent whether pain during active and passive motion was described, or whether pain on weight-bearing was observed.  As such, a new VA examination is needed.

Moreover, the April 2016 VA examination was not conducted during a flare-up but it was indicated that the Veteran has flare-ups.  A new VA examination should also comply with the Court's recent case of Sharp v. Shulkin, Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017) (outlining VA examiners' obligation to elicit information regarding flare-ups of a musculoskeletal disability if the examination is not conducted during such a flare-up, and to use this information to characterize additional functional loss during flare-ups).   

The Veteran's claims for increased ratings for his service-connected radiculopathy are intertwined with the disability evaluation for his thoracolumbar spine disability.  Thus, they should be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate VA examination in connection with his lumbosacral strain to assess its current severity, including radiculopathy.  

The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

If there are flare-ups, and the examination is not conducted during a flare-up, the functional impact of a flare-up should be estimated based on the evidence and the Veteran's reports.  If this cannot be done, the examiner should explain why.

2.  Finally, readjudicate the appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

